UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 DEREK GLOVER,                                                          :
                                              Petitioner,               :
                                                                        :   20-CV-10359 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 BRONX SUPREME COURT,                                                   :
                                              Respondent.               :
                                                                        :
 ---------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On May 24, 2021, Respondent filed a motion to dismiss the petition in this case under
Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a party has twenty-
one (21) days after the service of a motion under Rule 12(b) to amend a pleading once as a
matter of course. Because Petitioner is proceeding pro se, however, the Court will give
Petitioner additional time to amend the petition.

        Accordingly, it is hereby ORDERED that Petitioner shall file any amended petition by
July 5, 2021. If Petitioner believes that the pleading of additional facts will cure deficiencies
identified in the motion to dismiss, Petitioner should include those facts in the amended petition.
Petitioner will not be given any further opportunity to amend the petition to address issues raised
by the motion to dismiss.

        If Petitioner does amend, by three (3) weeks after the amended petition is filed,
Respondent shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Respondent files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot.

       If no amended petition is filed, Petitioner shall serve any opposition to the motion to
dismiss by July 5, 2021. Respondent’s reply, if any, shall be served by July 14, 2021.

        Either party may request an extension of the briefing schedule for the motion. A deadline
will be extended if the party demonstrates that its pursuit of the action has been diligent and that
there is a good reason for extending the deadline.

        Finally, the Clerk of the Court is directed to mail a copy of this Order to Petitioner.

        SO ORDERED.
Dated: May 25, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
